UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7034


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

BELQUIS HOPKINS, Lead Nurse; DAVID MITCHELL; ANTHONY D.
SEARLES,

                     Defendants - Appellees,

              and

EAVES, Nurse,

                     Defendant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00088-FDW)


Submitted: January 30, 2018                                    Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ronald McClary seeks to appeal the district court’s order denying his motion to

recuse and his motion for leave to seek evidence, construed as a motion for discovery. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order McClary

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

See Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 541 (4th Cir. 2004) (order denying

discovery); In re Va. Elec. & Power Co., 539 F.2d 357, 363-64 (4th Cir. 1976) (recusal).

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3